Case 1:19-cv-02755-JMC Document 1-2 Filed 09/18/19 Page 1 of 1

FILED
Arrorneys At Law #65. DISTRICT COURT.

ete oemanraie 77 0/27
EMMES — “aeweman

_ Principal
_ Providing Legal Services... CEERK. 2 oe {ee
Since 1887 AT BALSLAKOo
© 258 uth © rles Street
SEMMES, BOWEN & SEMMES BY _.—-—-—-Battinidre’ Maryland 21201

| A PROFESSIONAL CORPORATION

410.539.5040 |
WWW.SEMMES.COM

410-576-4882
410-539-5223 Fax

agiles@semmes.com

September 18, 2019

Clerk

United States District Court for the
District of Maryland

101 W. Lombard Street

Baltimore, MD 21201

Re: Dann Marine Towing, L.C. v. Center Point Terminal, et al.
Dear Clerk:
Enclosed for filing are the following: |

‘Complaint;

Civil Cover Sheet;

-A Summons for each Defendant; —

Check in the amount of $400 to cover the filing fee of the Complaint,

Motion for Admission Pro Hac Vice;

Check in the amount of $100 to cover the filing fee of the Motion for Admission
Pro Hae Vice; and

7. ACD containing all documents in .pdf format.

Duh WwW De

Very truly yours,
Ane
Alexander M. Giles
/tz,

_Enclosures

B2203744, DOCX

BALTIMORE, MD e HAGERSTOWN, MD « SALISBURY, MD # VIENNA, VA @ WASHINGTON, D.C. e& MARTINSBURG, WV
